Order entered September 22, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00764-CV

 IN RE STEVEN DAVIDSON, IN HIS CAPACITY AS TRUSTEE OF THE
               PETER DEMOORE TRUST, Relator

              Original Proceeding from the Probate Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. PR-21-02976-2

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of today’s date, we DENY relator’s petition

for writ of mandamus. We also LIFT the stay issued by this Court’s August 4,

2022 Order.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE